DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-8, 10-14, 16-19 and 23 have been examined.
Claims 9, 15 and 20-22 have been canceled.
Claim 23 has been added.
P = paragraph e.g. P[0001] = paragraph[0001]

Allowable Subject Matter
Claims 1-8, 10-14, 16-19 and 23 allowed.
The following is an examiner’s statement of reasons for allowance: The 05/03/2021 claim amendments have rendered moot the claim objections, as the issues raised in the objections have been corrected. The amendments have also rendered moot the rejections under 35 U.S.C. 112(a), as the subject matter indicated in these rejections has been deleted from Claim 5, and Claim 15 is canceled. The amendments have also rendered moot the rejections under 35 U.S.C. 112(b), as the claims have been amended to recite language that is clear and unambiguous.
Regarding the rejections under 35 U.S.C. 103, the closest prior art of record is Lu et al. (2013/0013138) and Takeuchi (2010/0018299). Lu et al. teaches using a speed sensor to generate an electrical signature resulting from a rotation of the motor, and also identifying a failure using the signature, and Takeuchi teaches generating a pulse signal representative of a rotation of 10 degrees of a shaft and also detects a pulse 
However, the prior art taken either alone or in combination fails to teach or render obvious all claimed limitations of the amended independent claims. Referring to Claim 1 of the present application, the amended limitations of “the controller circuit configured to determine a spatial array of one or more of a wheel or an axle of the vehicle operably coupled with the axle drive train, the spatial array representing a plurality of spatial buckets, each spatial bucket representing an angular position of the one or more of the wheel or axle, the controller circuit configured to analyze the pulse signal based on the plurality of spatial buckets to identify per-revolution signal reoccurrences that meet designated criteria to determine a defect of one or more of the wheel, a bearing, or a gear, the per-revolution signal reoccurrences indicating the pulse signal associated with each of the corresponding spatial buckets of the spatial array and the corresponding angular position of the one or more of the wheel or the axle based on a location of each spatial bucket” are not taught or rendered obvious by the prior art.
Specifically, while the prior art does teach generating signatures as a result of an angular position change, the prior art does not teach the equivalent of the claimed “spatial array” or “spatial bucket” as claimed.
Each “spatial bucket” of the “spatial array” represents an “angular position of the one or more of the wheel or axle”, and this can be seen in FIGS. 5A-5B of the drawings of the present application. The prior art does not teach that any electrical spatial array” comprising a number of “spatial buckets” as claimed, where each “spatial bucket” represents an angular position of a wheel or axle.
Furthermore, as a result the use of such “spatial buckets” to determine a “per-revolution signal reoccurrences” and determine a defect as claimed is also not taught or rendered obvious by the prior art. The Examiner could find no motivation in the prior art to modify the prior art to teach the claimed limitations, such as by modifying the electrical signature of Lu et al. or the waveforms comprising pulse signals of Takeuchi into a “spatial array” comprising a number of “spatial buckets” that each represent an angular position of a wheel or axle.
The Examiner notes for the record that is has been determined by the Examiner that Claims 1, 10 and 19 are not directed to an abstract idea, as Claim 1 includes a step of adjusting a tractive effort duration of an axle, Claim 10 includes a step of changing a speed of a vehicle, and Claim 19 includes a step of reducing a speed of a vehicle, where these steps are not only a practical application of the steps of the body of each respective claim, but are not abstract steps that can be performed mentally.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANISS CHAD can be reached on 571-270-3832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.